DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the references to the claims should be deleted from page 4, line 5, as the claims change throughout prosecution.  
Appropriate correction is required.

The entire specification should be reviewed carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, the limitation, “at least one guider” in line 2, renders the claim vague and indefinite, because it is unclear if it is the same guider as in line 4 of Claim 2 or a different guider. For the Office Action below, it is presumed it is the same guider as in Claim 2.

Regarding Claim 4, the limitation, “at least one guider” in line 2, renders the claim vague and indefinite, because it is unclear if it is the same guider as in line 4 of Claim 2 or a different guider. For the Office Action below, it is presumed it is the same guider as in Claim 2.

Regarding Claim 5, the limitation, “at least one winding holder” in line 2, renders the claim vague and indefinite, because it is unclear if it is the same winding holder as in lines 2-3 of Claim 2 or a different winding holder. For the Office Action below, it is presumed it is the same winding holder as in Claim 2.
Regarding Claim 5, the limitation, “at least one guider” in line 5, renders the claim vague and indefinite, because it is unclear if it is the same guider as in line 4 of Claim 2 or a different guider. For the Office Action below, it is presumed it is the same guider as in Claim 2.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation not greater than 60°, and the claim also recites preferably not greater than 45°, greater than or equal to 10°, and less than or equal to 30° which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding Claim 8, the limitation, “at least one loader” in lines 2-3, renders the claim vague and indefinite, because it is unclear if it is the same loader as in line 3 of Claim 1 or a different loader. For the Office Action below, it is presumed it is the same loader as in Claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation .99 and 2, and the claim also recites .99 and 1.5, 1 and 1.25, and 1 and 1.1 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Regarding Claim 10, the limitation, “at least one loader” in line 4, renders the claim vague and indefinite, because it is unclear if it is the same loader as in line 3 of Claim 1 or a different loader. For the Office Action below, it is presumed it is the same loader as in Claim 1.

Regarding Claim 11, the limitation, “at least one winding holder” in line 2, renders the claim vague and indefinite, because it is unclear if it is the same winding holder as in lines 2-3 of Claim 10 or a different winding holder. For the Office Action below, it is presumed it is the same winding holder as in Claim 10.

Regarding Claim 12, the limitation, “a winding holder” in line 4, renders the claim vague and indefinite, because it is unclear if it is the same winding holder as in lines 2-3 of Claim 10 or a different winding holder. For the Office Action below, it is presumed it is the same winding holder as in Claim 10.
Regarding Claim 12, the limitation, “a yarn storage space” in line 5, renders the claim vague and indefinite, because it is unclear if it is the same yarn storage space as in line 3 of Claim 11 or a different yarn storage space. For the Office Action below, it is presumed it is the same yarn storage space as in Claim 12.

All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 15-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Grossman (US-9487887). Regarding Claim 1, Grossman discloses a yarn storage device for a yarn processing machine 514 comprising at least two storage units 508/1700 that are provided in order to hold a respective yarn store (wound yarn on 508/1700 depicted in Figures 5 and 17) for the yarn processing machine, and at least on loader 504 that is provided in order to join an end of the yarn of a selected storage unit to an end of an external amount of yarn (yarn from 502) and to add yarn from the external amount of yarn to the yarn of the selected storage unit comprises a winding holder with a holder body (supports holding wound yarn on 508/1700 depicted in Figures 5 and 17) that is provided in order to keep the windings of a yarn store in a state wound round this holder body (see at 1702 in Figure 17, particularly) (Figures 1-25).

Regarding Claim 2, Grossman discloses wherein the holder body of the at least one winding holder defines a holder surface (surface at 1702 on which wound yarn sits in Figure 17) for the windings, and in that the respective storage units comprise at least one guider (decreasing angled surfaces just to the right of 1704 in Figure 17) to lead yarn away from the yarn store during unwinding thereof from the holder surface (Figures 1-25).

Regarding Claim 3, Grossman discloses at least one guider (decreasing angled surface just to the right of 1704 in Figure 17) is provided to unwind the yarn from the holder body with an unwinding diameter (at 1704) that is greater than the radial dimensions of the holder body (diameter at 1702 is less than diameter at 1704 as shown in Figure 17) (Figures 1-25).

Regarding Claim 4, Grossman discloses at least one guider (decreasing angle surface just to right of 1704 in Figure 17) comprising an unwinding head (at 1704) connected to the holder body whose radial dimensions are greater than the radial dimensions of the holder body (radius at 1704 is greater than the radius at 1702 in Figure 17) (Figures 1-25).

Regarding Claim 5, Grossman discloses at least one winding holder includes a transition part (first outwardly angled portion at 1704 past ring under which yarn passes in Figure 17) with a first end (end closest to ring and 1702) abutted to the holder body whose radial dimensions are almost the same as the radial dimensions of the holder body and a second end (end that comes to a point before decreasing again) directed towards at least one guider whose radial dimensions are almost the same as the unwinding diameter  and in that the radial dimensions of the transition part gradually increases from the first end to the second end (depicted in Figure 17) (Figures 1-25).

Regarding Claim 15, Grossman discloses at least one storage unit comprises at least one guider (decreasing angle portion just to the right of 1704) in order to lead the yarn away from the yarn store during unwinding thereof from the holder surface and in that the winding holder and at least one guider is supported by a common rotatable shaft (at center of 1700) (Figures 1-25). 

Regarding Claim 16, Grossman discloses a yarn processing machine 514 provided with at least one yarn storage device (508) which comprises at least two storage units 1700 that are provided in order to comprise a respective yarn store (yarn around 1700) for the yarn processing machine, and at least one loader 504 that is provided in order to join an end of the yarn from a selected storage unit to an end of an external amount of yarn (from 502) and to add yarn from the external amount of yarn to the  yarn from the selected storage unit, wherein each storage device is a yarn storage device according to Claim 1, as advanced above (Figures 1-25).

Regarding Claim 17, wherein it is a weaving machine 514, a tufting machine, a knitting machine or a beaming machine (Figures 1-25).

Regarding Claim 18, Grossman discloses a method for replenishing a yarn store 508 for a yarn processing machine 514 wherein at least two storage units 1700 are provided that comprise a respective yarn store (yarn wound on 1700) for the yarn processing machine, and wherein a selected yarn store is supplemented by joining an end of the selected yarn store to an end of an external amount of yarn (from 502) and to add yarn from the external yarn store to the selected yarn store, wherein in at least one storage unit a winding holder 1700 is provided in that a yarn store is held in a state wound round the holder body (at 1702) (Figures 1-25).

Regarding Claim 19, Grossman discloses the holder body of the winding holder defines a winding surface (surface of 1702) for windings (depicted in Figure 17), and in that the yarn from each yarn store is led away from the winding surface during unwinding thereof (depicted in Figure 17) (Figures 1-25).

Regarding Claim 20, Grossman discloses the external amount of yarn is added to the yarn of a selected storage unit by winding it on with a winding diameter that is greater than the radial dimensions of the holder body (must be wound on with a greater diameter in order to be wound around 1700 as shown in Figure 17) (Figures 1-25).

    Regarding Claim 22, Grossman discloses at least one winding holder defines a holder surface (surface of 1702) for the windings and in that the respective storage unit comprises at least one guider (decreasing angled just to right of 1704) for unwinding the yarn from the yarn store of the respective yarn storage unit with an unwinding diameter that is greater than the radial dimensions of the holder body (1704 is greater diameter than 1702), so that the yarn is led away from the holder surface during unwinding thereof (Figures 1-25).

Regarding Claim 23, Grossman discloses the at least one storage unit comprises a winding holder 1700 that comprises an unwinding head (at 1704) connected to the holder body (at 1702), wherein the unwinding head has radial dimensions that are greater than the radial dimensions of the holder body (1704 has a greater radius that 1702) (Figures 1-25).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US-9487887). Regarding Claim 7, Grossman discloses a yarn storage device for a yarn processing machine according to Claim 5, as advanced above, wherein, seen in a vertical cross section of the holder body, a first line that extends in an extension of the upper side of the transition part (along the increasing slope of 1704) and a second line (along the horizontal surface of 1702) that extends in the extension of the upper side of the holder body enclose an angle, but does not express disclose the measure of that angle.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to choose any desire angle including not greater than 60, not greater than 45, greater than or equal to 10 and less than or equal to 30, to allow the yarn to smoothly unwind from the winding holder toward the processing machine while avoiding damage or abrasion to the yarn.
  
Regarding Claim 8, Grossman discloses a yarn storage device for a yarn processing machine according to Claim 1, as advanced above, wherein at least one loader 504 is provided to add yarn from the external amount of yarn (from 502) to the yarn of the selected storage unit in winding with a winding diameter that is greater than the radial dimension of the holder body (winding diameter must be greater to wind the yarn on the surface at 1702) and wherein at least one storage unit comprising at least one guider (decreasing angle surface just to right of 1704) that are provided in order to unwind the yarn from the holder body with an unwinding diameter that is greater than the radial dimensions of the holder body (diameter at 1704 is greater than diameter at 1702), but does not expressly disclose the ratio of the winding diameter to the unwinding diameter.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to choose any ratio for the winding to unwinding diameter including between .99 and 2, .99 and 1.5, 1 and 1.25, and 1 and 1.1, to allow the yarn to smoothly unwind from the winding holder toward the processing machine while avoiding damage or abrasion to the yarn.

Allowable Subject Matter
Claims 13-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619